Citation Nr: 1702476	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  14-10 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as due to military sexual trauma (MST).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to September 1985.  She also had periods of active duty for training with the Army National Guard.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In July 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.  The record was held open for 30 days until August 19, 2016 to allow the Veteran to submit additional evidence.

In August 2016, the Veteran submitted additional evidence through her representative along with a waiver of Agency of Original Jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304(c) (2016).  Moreover, additional stressor evidence was submitted by the Veteran after the issuance of the statement of the case that was also not considered by the AOJ.  The Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in March 2014.  In turn, a waiver of this additional evidence is not necessary.  As such, the Board may properly consider such evidence.  Further, the AOJ will have the opportunity to consider this evidence on remand.      

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In the instant case, the Veteran asserts that her PTSD is due to a MST she experienced while on active duty.  Specifically, she asserts that in the summer of 1982 while stationed at Gowen Field, Idaho with the 116th Maintenance Co, she was raped by a fellow service member.  She indicated that she tried to report the rape, but was told that "things like that happen here."  Moreover, in a March 2014 statement, the Veteran also reported another assault when she was jogging on base and another soldier flipped a stick between her legs causing her to fall and injuring her left knee for which she is service-connected.  Although the service treatment records document a knee injury from a fall, service treatment and personnel records are silent with respect to any findings of a MST or that an assault caused the fall that injured her knee.  In support of her claim, the Veteran submitted a statement from her daughter who described an incident where the Veteran was yelling and throwing things in the recovery room following her knee surgery in January 1990, which the Veteran asserts was due to her PTSD.  

In the alternative, the Veteran has reported that her PTSD is due to an incident that occurred in May or June 1984 where she witnessed a fellow service member die when he got caught between a truck and trailer that collided.  In support of this stressor, she submitted a March 2015 statement from another fellow service member who corroborated the incident and indicated that there was an investigation.  

Service treatment records are also silent with respect to any findings, complaints or diagnosis pertaining to a psychiatric disorder.  However, VA clinical records in 2011 list anxiety under the Veteran's problem list.  In May 2012, the Veteran sought treatment from the VA and reported that she suffered from anxiety.  At that time, the Veteran reported that she had nightmares about situations that she experienced while in service in the Army as a gun range attendant.  She reported witnessing accidental shootings, a grenade accident and a soldier crushed by two vehicles.  Significantly, an August 2012 VA clinical record shows that the Veteran was referred for evaluation of anxiety because issues came up that the Veteran did not want to discuss with a male therapist as he resembled the body type of the perpetrator.  The examiner again noted the prior stressors reported by the Veteran in May 2012.  The Veteran again related the onset of her symptoms following knee surgery.  The diagnostic impression was PTSD.   

Initially, the Board finds that the incident of witnessing a fellow service member die in a vehicle accident in May or June 1984 is of sufficient detail in terms of date and location to allow for an attempt at verification with the U.S. Army and Joint Services Records Research Center (JSRRC) (or such other military unit as may be appropriate).  Moreover, in light of the above, the AOJ should contact the Veteran and request more detailed information from her concerning the stressors reported during the course of seeking treatment, primarily witnessing accidental shootings and a grenade accident.  If sufficient detail is provided, the AOJ should also attempt to verify these stressors.    

Moreover, the Veteran has not been afforded a VA examination with respect to this issue.  Although VA clinical records show a diagnosis of PTSD, it is unclear from the record whether this diagnosis was based on MST or one of the other reported stressors.  As such, it is insufficient to be the basis of an award of service connection.  Accordingly, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of any current psychiatric diagnosis.  

Additionally, the Veteran has reported ongoing VA treatment for her PTSD at the Boise, Idaho VA Medical Center (VAMC) and Twin Falls, Idaho Outpatient Clinic (OPC).  However, the most recent VA treatment records associated with the Veteran's Virtual VA record are dated from September 2012.  The more recent records of treatment should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's relevant VA treatment records from September 2012 to the present from the Boise VAMC and Twin Falls OPC.  

2.  Contact the Veteran and request more detailed information concerning the stressors reported during the course of seeking treatment that are claimed to have caused PTSD, (primarily witnessing accidental shootings and a grenade accident).

3.  Request JSRRC (or such other entity as may be appropriate) attempt to verify a soldier assigned to the 116th Maintenance Company died in a vehicle accident in May or June 1984.  

If sufficient detail is provided, the AOJ should also attempt to verify any other stressors reported by the Veteran.    

4.  After completing the above development and all outstanding records have been associated with the electronic record, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of any acquired psychiatric disorder diagnosed.  The record should be made available to and be reviewed by the examiner.  The examiner should be notified of any in-service stressors that have been verified.  Any indicated evaluations, studies, and tests should be conducted. 

If PTSD is diagnosed, the examiner should indicate the stressor underlying it.  

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is due to an in-service injury or disease.  

A detailed rationale for all opinions expressed should be provided.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

